While the court charged the jury with reference to what constitutes an invitee, and the duties owing by the railroad thereto, to the effect that the railroad owed an invitee the duty to exercise ordinary care and diligence not to injure him, the court expressly limited the plaintiff's right to recover to wanton and wilful conduct on the part of the defendant, and thereby confined the plaintiff to a right to recover only as a trespasser, and excluded any right in the plaintiff to recover as an invitee or licensee, or on a status other than that of a trespasser. The court charged the jury as follows: "I charge you that if the *Page 489 
plaintiff does not carry the burden of proving that the act was wantonly and wilfully inflicted, by the evidence in the case, and that the defendant injured or caused her to be injured by the wanton or wilful act on their part, that is to say, no act that was merely negligent but one which was so lacking in restraint, careless, reckless, and malicious and proceeded from a conscious intent to cause the injury, she would not be entitled to recover."
Although it may have appeared conclusively from the evidence that the plaintiff was a trespasser, and the railroad company owed her no duty except not to wilfully and wantonly injure her after her presence became known to its servants whose alleged act caused the injury, the charge excepted to, with reference to the plaintiff's being an invitee and the duty owing to an invitee by the defendant, if error, was harmless to the defendant. The evidence of the plaintiff was sufficient to authorize a finding that she was injured by an intentional and wilful act of the servants of the defendant, in throwing the switch with knowledge that the plaintiff's foot was upon the rail which moved when the switch was thrown and caused her to fall. I see no error in the other assignments of error. I am of the opinion that the evidence supported the verdict for the plaintiff, and that no error appears.